Title: From George Washington to George Clendinen, 25 June 1790
From: Washington, George
To: Clendinen, George



Sir,
New York, June 25th 1790.

I have upon the great Kanawa and Ohio river, between the two Kanawas several large and valuable tracts of land, which I have been long endeavoring to settle, but without effect. Some three or four years ago I wrote to Colonel Thomas Lewis, who lives in that neighbourhood, requesting his assistance or agency in this business, transmitting to him at the same time instructions expressive of my wishes as to the mode or terms of settlement together with such other papers respecting the lands as were necessary for his information[.]
After a considerable lapse of time Colonel Lewis returned the instructions and papers declining any agency in the business, lest he should not be able to transact it to my satisfaction, as he had lands of his own to settle in that neighbourhood, which might cause a clashing or interfering of interests that would be disagreeable or inconvenient to him. I however returned the same papers to him requesting that he would accept the trust, and at the same time put the matter upon such a footing as I conceived would do away the objections which he had stated.
It is now almost two years since the papers were last deposited in Colonel Lewis’s hands, and I have not heard a syllable from him upon the subject, which leads me to believe that he still wishes to decline the trust.
It is therefore necessary for me to place this business in other hands, and your residence in that vicinity with the knowledge which you must have of the Country and the very favorable representations

I have received of your character have induced me to request, Sir, that you would assist me in the settlement of these lands, which, if you incline to do, I have requested Colonel Lewis (in the enclosed letter, left open for your perusal, and which, if you accept the trust, you will please to seal and forward to him) to deliver into your hands or to your order, the instructions and other papers respecting my lands which he received from me—These will shew you my general ideas on this subject, and give you better information respecting it than I am able to do here, as all my land papers &ca are at Mount Vernon.
I must however add that altho’ I may, in my instructions to Colonel Lewis, have mentioned some particular terms upon which I wished to have the lands rented, yet in my letters to him, if my recollection serves me, I desired him to be governed by the custom of the country in this business rather than by my instructions, and to get them settled on the best terms he could, provided the leases were not given for too long a period, and the taxes were paid by the Tenant—This I would repeat to you for my great object at present is to have the lands settled, and be exonerated from the Taxes[.]
I do not expect they will yield me an immediate profit—I would not however wish to have the lands incumbered with long leases—for it is my opinion that property in that country will fast increase in value, and, in that case, long leases upon the terms which they will probably be given to first settlers will be much against the landlord—and they are always considered as an obstacle to the sale of lands.
I will thank you, Sir, for an answer to this letter as soon as it gets to your hands, that I may know upon what ground I stand as to my property in that country. I am Sir, with great esteem, Your most obedient Servant

G. Washington

